 In the MatterofWHITINGCORPORATION,EMPLOYERandUNITED CON-STRUCTION WORKEERS,U. M. W. A., A. F. OFL.,1PETITIONERCase No. 13-R-4049.Decided April °2, 1947Messrs. McDermott, Will and Emery,byMessrs. Fletcher LewisandJohn C. Cavanaugh,of Chicago, Ill., for the Employer.Messrs. Floyd T. HigginsandRobert L. Meyers,of Harvey, Ill., forthe Petitioner.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on December 30, 1946, before Karl W. Filter, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FIN DINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is an Illinois corporation engaged in the manufactureof heavy industrial equipment. Its plant and principal offices arelocated at Harvey, Illinois.During the year 1946 the Employerpurchased raw materials consisting principally of steel and electricalmachinery and equipment amounting in value to ipproximately $4,-500,000, of which approximately 80 percent was obtained from pointsoutside the State of Illinois.During the same period the Employer'sfinished products amounted to $12,000,000 in value, of which approxi-mately 85 percent was shipped to points outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.ITitle as amended at the hearing.73 N. L.R B, No. 22.138 WHITING CORPORATIONII.THE ORGANIZATION INVOLVED139The Petitioner is a labor organization affiliated with United MineWorkers, American Federation of Labor, claiming to representemployees of the Employer.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.2We find, that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees of the Employer at its'Harvey, Illinois, plant, including non-supervisory inspectors, butexcluding watchmen, laboratory technicians, office clerical employees,shop clerical employees (including shop clerks employed in produc-tion control, traffic, yards, stockroom and stores), foremen and assist-ant foremen, group leaders, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Whiting Corporation, Harvey,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period'At thehearing, and in its brief,the Employermoved to dismiss the petition on theground thatthe Petitionerhad not made anadequateshowing of representationThe hear-ing officei reserved for the Board rulingon the motion. Themotion is hereby deniedSeeMattel of 0. D Jennings&Company,68 N L R B. 5161There areapproximately650 emplo}ees in the appropriate unit. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by United Construction Workers, U.M. W. A., A. F. of L.,4 for the purposes of collective bargaining.CHAIRMAN HERZOG took no parr in the consideration of the aboveDecision and Direction of Election.4On February21,1947,subsequent to the hearing,the United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations, filed a motion with the Board to,intervene in the pioceedings for the purpose of having its name placed on the ballot.Theieafter,on March 11,1947,the Steelworkers advised the Board that it had no furtherinterest in this proceeding and requested permission to withdraw its motion to intervene.The request is hereby granted.